CcnlGI Case
       . L 1:18-cv-11366-LLS         Document 98 Filed 07/23/20 Page 1 of 22

                                                              t~DC SD\ Y
                                                              DOCL\I E'.\T
    UNITED STATES DISTRICT COURT
                                                              EL EC TRO'.'i ICALLY FILED
    SOUTHERN DISTRICT OF NEW YORK
                                                              DOC :+ :_ __ _-r-~---:---
    NATIONAL CREDIT UNION ADMINISTRATION                      DAT E FIL F D:_?t.-/_2_~_/ _
                                                                                         ~_0-
    BOARD and GRAEME W. BUSH ,

                                    Plaintiffs ,
                                                         18 Civ . 11366 (LLS)
                     - against -
                                                           OPINION & ORDER
    U . S . BANK NATIONAL ASSOCIATION ,

                                    Defendant .

         Plaintiffs brought this action against defendant U. S . Bank

    National Association ("U . S . Bank " ) alleging breach of contract

    for failure to perform its duties as trustee .            Plaintiffs also

    allege that U. S . Bank is not entitled to indemnification from

    the trusts ' funds for costs incurred in this action .             Defendant

    moves to dismiss the Fourth Amended Complaint for failure to

    state a claim upon which relief can be granted .            For the

    following reasons , the motion to dismiss is granted in part and

    denied in part .

                                       BACKGROUND

         The following facts are as alleged in the Fourth Amended

    Complaint ( "FAC " )   ( Dkt . No . 8 6) .

          This action arises from U. S . Bank ' s role as trustee for 50

    trusts that issued residential mortgage - backed securities

    (" RMBS")   created between 2004 and 2007 .        Each trust consists of

    hundreds of individual residential mortgage loans pooled

    together and securitized for sale to investors .


                                             - 1-
      Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 2 of 22



     To create the securities, an originator first determines

whether potential borrowers are qualified to receive mortgage

loans, a process called underwriting.        A sponsor then purchases

loans in bulk from the originator and transfers them to a

depositor.    The depositor transfers the loans to a trust.            The

trust issues notes or certificates to investors, also known as

"certificateholders."     A master servicer or servicer collects

periodic loan payments from borrowers and transfers them to the

trustee.     The trustee then uses those payments to make scheduled

principal and interest payments to investors.

     Four federal credit unions      (U.S. Central Federal Credit

Union, Western Corporate Federal Credit Union, Members United

Corporate Federal Credit Union, and Southwest Corporate Federal

Credit Union)    purchased RMBS certificates in the 50 trusts at an

original face value of approximately $4.7 billion.

     Plaintiff National Credit Union Administration Board ("NCUA

Board")    is an independent federal agency in the executive branch

that charters and regulates federal credit unions.          In 2010,

NCUA Board placed the four federal credit unions into

involuntary liquidation and appointed itself as their

liquidating agent.     As liquidating agent, NCUA Board succeeds to

the credit unions'    rights,   titles, powers, and privileges, and

brought this action on their behalf.

     To stabilize the credit union system's funding,         NCUA Board


                                    -2-
         Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 3 of 22



created NCUA Guaranteed Notes Trusts              (" NGN Trusts " ) and

transferred some of the four credit unions '              residential

mortgage - backed securities to the NGN Trusts .             Plaintiff Graeme

W. Bush is the separate trustee of and joins this action on

behalf of the NGN Trusts.

         Each of the 50 trusts is governed by a Pooling and

Servicing Agreement       (" PSA" ) , a contract between the depositor ,

master servicer or servicer , trustee , and other parties.                 As

RMBS investors , plaintiffs are third - party beneficiaries of the

PSAs .     The PSAs are substantially similar and imp o se the same

three primary duties upon U. S . Bank as the trustee , which are

separated into pre-Event of Default ( " pre - EOD " ) and post - Event

of Default     ("post - EOD " ) duties .

         First , U. S . Bank has a pre - EOD duty to take physical

possession of the underlying mortgage files , review them , and

certify that they are complete and accurate.                If U. S . Bank

discovers any missing or defective documents , it must notify the

relevant parties 1 and enforce the warrantor ' s 2 obligation to

cure , substitute , or repurchase the defective loan .

         Second , if U. S. Bank discovers an originator or sponsor ' s

breach of representations and warranties               (" warranties " )


1 The relevant parties include the originator , trust administrator , master
servicer , and servicer .
2 The " warrantor n refers to the entity responsible for the repurchase of

defective loans and is generally either the originator of the loans , the
seller of the loans , or the sponsor of the securitization.


                                           - 3-
         Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 4 of 22



concerning the loans       (such as warranties related to the

borrowers ' characteristics , collateral , or whether the loans

were originated in accordance with underwriting criteria) , it

has a pre - EOD duty to notify the relevant parties and enforce

the warrantor ' s obligat i on to cure , substitute , or repurchase

the defective loan .

         Third , if U. S . Bank has actual knowledge or written notice

of an Event of Default (" EOD " ) , it has a post - EOD duty to

exercise its rights and powers with the degree of care and skill

of a prudent investor .       An EOD arises when a master servicer or

servicer breaches its servicing duties , the master servicer or

servicer receives written notice of its breach , and the master

servicer or servicer fails to cure the breach within a specified

time .     A servicer ' s duties include monitoring delinquent

borrowers , monitoring compliance with warranties regarding loan

origination , tracking mortgage documentation , foreclosing on

defaulted loans , and managing and selling foreclosed properties .

         Plaintiffs allege that U. S . Bank was aware of defective

mortgage files , loans with warranty breaches , and EODs , yet

failed to provide notice of them , enforce warrantor repurchase

duties , or exercise its rights and powers prudently.            As a

result , plaintiffs suffered losses from the decrease in value of

their certificates .

         Plaintiffs brought this action on December 5 , 2018.           On


                                       - 4-
         Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 5 of 22



February 13 , 2020 , the Court dismissed plaintiffs '         claims , with

leave to amend.

         On April 13 , 2020 , plaintiffs filed their Fourth Amended

Complaint , alleging that U. S. Bank breached its duties under the

PSAs .     Plaintiffs also allege that U.S. Bank breached the PSAs

by using the trusts '      funds to pay for its expenses associated

with this action , and seek a declaratory judgment that U. S . Bank

is not permitted indemnification from the trusts .

         Defendants now move to dismiss the Fourth Amended

Complaint , and to stay the indemnification claims pending

resolution of the underlying breach of contract claim .

                                  DISCUSSION

         On a motion to dismiss under Rule 12(b) (6) , the court

accepts "all factual allegations in the complaint as true ,

drawing all reasonable inferences in favor of the plaintiff ."

Kelly - Brown v . Winfrey , 717 F . 3d 295 , 304    (2d Cir . 2013) .     To

survive a motion to dismiss , a complaint must plead "enough

facts to state a claim to relief that is plausible on its face ."

Bell Atl . Corp . v . Twombly , 550 U. S . 544 , 570 , 127 S . Ct . 1955 ,

1974     (2007) .   A claim is facially plausible "when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged . "      Ashcroft v . Iqbal , 556 U. S.   662 , 678 , 129

S . Ct. 1937 , 1949 (2009) .


                                       - 5-
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 6 of 22



                               Pre - EOD Duties

       Under the PSAs , U. S . Bank ' s pre-EOD duties are limited to

" such duties and only such duties as are specifically set forth

in this Agreement ," and " no implied covenants or obligations

shall be read into th i s Agreement against the Trustee ."            Chaiten

Deel . Ex . B § 9.01 . 3   U. S . Bank ' s pre - EOD duties to provide

notice or enforce repurchase arise only after it discovers , has

actual knowledge of , or receives written notice of defects and

breaches .

       The court ' s previous Opinion and Order dismissing the

Second Amended Complaint held that plaintiffs '          " allegations

raise a plausible inference that U. S . Bank discovered and

received written notice of the widespread , systemic issues with

RMBS loans and trusts in general, but not that U. S . Bank

discovered or received written notice of specified defective

files or warranty breaches in any of the 50 trusts it served as

trustee ."   Feb . 13, 2020 Opinion and Order (Dkt. No . 78) at 13 -

14 .




3 U.S . Bank argues again that 33 trusts ' PSAs do not impose a duty to enforce
the warrantor's obligation to repurchase loans with file defects or warranty
breaches.   However, the court stated in its previous Opinion and Order that
those 33 trusts nevertheless impose on U.S. Bank a separate duty to provide
notice of file defects or warranty breaches.    U. S . Bank also argues again
that it did not have any duties related to mortgage file documents for 30
trusts because it did not become trustee of those trusts until 2009 or 201 0 .
However , the court's previous Opinion and Order stated that U.S. Bank had a
duty to provide notice and enforce repurchase of any file defects it
discovered in those trusts after it became trustee, and it is unknown at this
time exactly when U. S . Bank discovered defects.


                                      - 6-
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 7 of 22



      Plaintiffs '   Fourth Amended Complaint contains additional

allegations that U. S . Bank discovered or received notice of

specific loan file defects and warranty breaches in the trusts .

Those allegations include :

  •   1 5Ga-1 reports publicly filed with the SEC disclose
      mortgage loan repurchase reques t s based on warranty
      breaches in 21 trusts . " Plaintiffs believe that much , if
      not all of the data , contained in the 15Ga - 1 reports for
      the individual trusts here was first compiled by Defendant
      before being turned over to the securitizers for public
      disclosure. " FAC ~ 120 . "Defendant almost certainly
      discovered or received notice of the representation and
      warranty breaches identified for these 21 trusts when it
      helped prepare the 15Ga - 1 reports . At a minimum , Defendant
      discovered or received notice of the breaches when they
      were published on EDGAR ." Id . ~ 122 .
  •   U.S . Bank "was aware of and possessed copies of the final
      exception reports " that identified warranty breaches or
      missing or defective documents for four trusts .     Id . ~ 142 .
      Additionally , "For 20 trusts , Defendant , or its agent ,
      produced the final exception reports and circulated them to
      all deal parties . There can be no dispute that Defendant
      received copies of these reports and was aware of the
      material loan defects and representation and warranty
      breaches contained therein . " Id . i 144.   For the other 30
      trusts in which U.S . Bank was the successor trustee ,
      " Defendant received copies of the final except i on reports
      upon its acceptance of the successor trustee role . " I d . ~
      145 .
  •   U.S . Bank publicly notified investors of warranty breaches
      in 3 trusts , and brought an action in New York State
      Supreme Court alleging loan - level warranty breaches in one
      trust .  In another lawsuit brought by the Federal Housing
      Finance Agency to enforce repurchase obligations , U. S . Bank
      " would surely have been made aware of the loan - by - loan
      obligations underlying the complaint , especially since the
      defendant in the repurchase action , DLJ Mortgage Capital
      Inc ., was required under the PSA to provide notice to
      Defendant of any loans with representation and warranty
      breaches ." Id . ~ 157 .
  •   When originators or sponsors filed for bankruptcy , U. S .
      Bank submit t ed claims in their estate based on file defects
      and warranty breaches for 9 trusts .


                                    -7 -
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 8 of 22




   •   When individual borrowers sued U. S . Bank , it learned of
       warranty breaches from the complaints . U. S . Bank also
       learned of breaches as a party to borrowers ' foreclosure
       proceedings .

       U. S. Bank states in its brief , "To the extent Plaintiffs

now plead claims based on U. S . Bank ' s alleged loan - specific

knowledge of Material R&W Breaches and missing or defective

documents , U.S . Bank does not seek to challenge those

allegations for pleading purposes .            . But Plaintiffs ' claims

based on inquiry notice , rather than alleged l oan - and trust -

specific knowledge , must again be dismissed . "        Def . Br. at 18 -

19 .   "Plaintiffs still fail to meet their pleading burden as to

at least one trust here-WMALT 2006 - AR2 - because they do not

allege any trust - specific information for this trust . "           Def. Br .

at 19 n . 3 ; see Pl . Br . at 16 (" U. S . Bank (at 18) has dropped its

challenges to Plaintiffs '       R&W breach claims for 49 of the 50

trusts ." ) .

       The FAC sufficiently raises a plausible inference that U. S.

Bank discovered , had actual knowledge , and received written

notice of file defects or warranty breaches in the other 49

trusts.     See Royal Park Investments SA/NV v . Deutsche Bank Nat ' l

Tr. Co. , No . 14 - CV - 4394   (AJN) , 2016 WL 439020 , at *8   (S . D. N. Y.

Feb. 3 , 2016)    ("As discussed at length above , the question at

the motion to dismiss stage ' is not whether in fact the Trustee

had actual knowledge-that is a factual determination left for



                                       - 8-
          Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 9 of 22



trial .     Instead , the question is whether plaintiffs have pled

plausible facts supporting allegations of actual knowledge.'") ;

Royal Park Investments SA/NV v. HSBC Bank USA , Nat. Ass ' n , 109

F. Supp . 3d 587 ,     603   (S . D. N. Y. 2015):

        Based on plaintiffs'      detailed allegations ,    it is indeed
        plausible to infer that HSBC had actual knowledge of breaches
        in representations and warranties in the specific loans at issue .
        How HSBC gained this actual knowledge , or whether in fact it had
        actual knowledge , may be determined through discovery . If , after
        discovery , plaintiffs cannot prove that HSBC had actual
        knowledge regarding the loans at issue here , HSBC may move for
        summary judgment. But at this time , plaintiffs ' allegations will
        suffice.

        Accordingly , the motion to dismiss the contract claim for

breach of pre - EOD duties is granted with respect to the WMALT

2006 - AR2 trust , and denied in all other respects.

                                  Post - EOD Duties

        An EOD occurs when (1)       a master servicer or servicer

breaches ,     (2)   a designated party gives the master servicer or

servicer written notice of its breach , and (3) the master

servicer or servicer fails to cure its breach within a specified

time.      U . S . Bank argues that plaintiffs do not allege the second

and third elements of an EOD , and thus fail to allege that an

EOD occurred in any of the trusts .              Therefore , U. S. Bank argues ,

its post - EOD duties never arose .

        The FAC does not allege that a master servicer or servicer

of the trusts received notice of a breach or failed to cure the

breach.       Rather , it alleges servicer misconduct "that would have



                                          - 9-
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 10 of 22



ripened into events of default had Defendant taken the required

actions ."     FAC 'JI 201 .   However , plaintiffs argue that because

U. S . Bank was one of the designated parties that could notify a

servicer of a breach , U. S. Bank cannot " take advantage " of its

own failure to give notice due to the " prevention doctrine ."

Under the prevention doctrine , "a party may not insist upon

performance of a condition precedent when its nonperformance has

been caused by the party [it]self ."               Royal Park v . Deutsche Bank

2016 WL 439020 , at *5 (alteration in original)                  (citation and

internal quotation marks omitted) .

      U. S . Bank argues that the prevention doctrine does not

apply because although U. S . Bank could have given notice to

servicers , it did not have a duty to do so for 40 trusts .

"Where a promisor has no duty to bring about the condition

precedent to his promise , only active conduct by the promisor to

frustrate the occurrence of the condition precedent constitutes

waiver of that condition precedent ."                In re Bankers Tr . Co ., 450

F . 3d 121 , 128    (2d Cir . 2006) .      "Bankers Trust stands for the

proposition that the prevention doctrine applies where the party

seeking to rely on the non - existence of a condition precedent

(i) had a duty to bring about the condition precedent or

(ii) actively frustrated its occurrence ."                  Pac. Life Ins . Co . v .

Bank of New York Mellon , No . 17 Civ . 1388                (KPF) , 2018 WL

13 8 210 5 , at * 10 ( S . D. N . Y . Mar . 16 , 2018 ) .


                                          - 10 -
        Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 11 of 22



        For those 40 trusts , U. S . Bank does not have a duty to

provide notice to servicers and master servicers of their

breaches .    Plaintiffs argue that the PSAs impose a duty to give

notice because their description of an EOD states : "the Master

Servicer fails to observe or perform in any material

respect .       . and such failure continues unremedied for a period

of 60 days after the date on which written notice of such

failure .       . shall have been given to the Master Servicer by

the Trustee or the NIMS Insurer or to the Master Servicer and

the Trustee by the Holders of Certificates evidencing not less

than 25% of the Voting Rights . "        FAC      ~   292   (emphasis added).

However , the phrase " shall have been given " does not impose a

mandatory obligation to give written notice .                  Rather , the phrase

is used in the context of defining EODs , and is not listed under

the PSAs '   separate section expressly stating the trustee ' s

duties and obligations .       See Fixed Income Shares : Series M v .

Citibank , N. A. , 69 N. Y. S . 3d 288 , 290 (N . Y. App . Div . 2018)

(" section 7 . 0l(ii) does not require defendant to give that

notice to cure ; it merely defines             ' Event of Default .'" )

(citation omitted) ; Blackrock Balanced Capital Portfolio (FI) v .

U. S. Bank Nat ' l Ass ' n , 86 N. Y. S . 3d 484 , 485       (N . Y. App . Div .

2018)    (holding that PSAs with " shall have been given" language

"do not require U.S . Bank to send a notice to cure , but merely

designate it as one of the parties that is permitted to send


                                      - 11 -
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 12 of 22



such a notice " ) .

      Nor is there any indication that U. S . Bank engaged in

active conduct to prevent servicers from receiving written

notice ; its failure to provide notice did not actively frustrate

or pre v ent other designated parties from providing notice .                   See

id . at 486 ("A defendant ' s failure to send a notice to cure to

the servicers is not        ' active conduct ' within the meaning of the

prevention d o ctrine " )

      Therefore , with respect to the 40 trusts for which U. S .

Bank does not have a duty to give notice in order for an EOD to

occur , the prevention doctrine does not apply .                Because

plaintiffs do not allege that a servicer received notice of a

breach , they do not adequately allege that an EOD occurred , and

U.S . Bank ' s post - EOD duties under t h ose trusts did not arise .

      The other 10 trusts '        PSAs , howe v er , impose on U. S . Bank a

duty to give notice to servicers of breaches , so the prevention

doctrine does apply , and the condition requiring notice to

serv icers in order for an EOD to occur is excused . 4

      U. S . Bank also argues that even if EODs occurred in those

10 trusts , U.S . Bank ' s post - EOD duty did not arise because it

did not ~ave actual knowledge or receive written notice of EODs .



4 U. S . Ba nk points out that other parties (s uch a s t he Securities
Administ r ator , Depositor , o r " Holders of Certifica t es evidencing not less
than 25% of the Voting Right s " ) could have als o given notice of s e r v i c er
breache s.    That does not ne g ate U. S . Bank ' s duty , howeve r.


                                         - 12 -
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 13 of 22



      The court ' s previous Opinion and Order held that U. S .

Bank ' s post-EOD duties did not arise because " Plaintiffs only

allege U. S . Bank ' s actual knowledge and written notice of

systemic RMBS problems , and do not allege that U. S . Bank

had actual knowledge or written notice of a particular EOD in

any of the 50 trusts ."        Feb . 13 , 2020 Opinion and Order at 15 .

       The FAC now alleges that U. S . Bank " had actual knowledge of

misconduct and failings by servicers and master servicers " and

" material instances of non - compliance " in 6 of those 10 trusts .

FAC   ~~   201 , 205 , 208 .   It alleges that U. S . Bank learned of such

misconduct from servicers '        annual assessments of compliance with

SEC criteria .       In one of those trusts , U. S. Bank also

distributed a public notice to beneficial holders that an EOD

would occur "due to a ratings downgrade suffered by the

servicer " if not remedied within 180 days .               Id .   ~   195 .     Those

failures "would have resulted in an event of default had

Defendant acted as required ."         Id .     ~   207.

       Those allegations sufficiently raise a plausible inference

that U.S. Bank had actual knowledge and received written notice

of such failures , and breached its post - EOD duties .                   See

Commerzbank AG v . Bank of New York Mellon , No . 15 - CV - 10029

(GBD) , 2017 WL 1157278 , at *5 (S . D. N. Y. Mar. 21 , 2017)

("Plaintiff alleges that BNYM received at least three written

notices of servicing violations which , viewed in the light most


                                       - 13 -
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 14 of 22



favorable to Plaintiff , plausibly alleges knowledge of events of

default ." ) ; Policemen ' s Annuity & Ben. Fund of City of Chicago

v . Bank of Am ., NA ,     943 F . Supp . 2d 428 , 442 - 43        (S . D.N . Y. 2013 )

      There is no doubt that , by the terms of the PSA , a v iable breach
      of contract claim depends on the Trustee's actual notice of a
      breach o f the PSA and failure to take appropriate action in
      response thereto. The gravamen of defendants ' argument is that
      plaintiffs have to be able to allege unequi v ocally that
      defendants had actual notice in o rder to state a claim . That ,
      however, mistakes the standard of proof with the plausibility
      required at the pleading stage.

      On this motion to dismiss , the question for the Court is not
      whether in fact the Trustees had actual notice-that is a factual
      determination left for trial . Instead , the question under the
      Rule 8 pleading standard-as elaborated by Twombly and Iqbal- is
      whether   plaintiffs  have     pled plausible facts   supporting
      allegations of actual notice .

      Accordingly , the motion to dismiss the contract claim for

breach of post - EOD duties is denied with respect to the 6 trusts

for which U. S. Bank had a duty to provide notice and had

kn o wledge o f servicer breaches,         5   and granted in all other

respects.

                              Statute of Limitations

      Because "the defendants bear the burden of establishing the

expiration of the statute of limitations as an affirmative

defense , a pre - answer motion to dismiss on this ground may be

granted only if it is clear on the face of the complaint that

the statute of limitations has run ."                Fargas v . Cincinnati




5 Tho se t r usts are : BAFC 2005 - F, BAFC 2005 - H, BAFC 2007 - B, BAFC 2007 - D, GPMF
2007 - ARl , and SASC 2006 - BC3 . See FAC ~ 208 ; Chaiten Deel . Ex . C. Char t 2A .


                                          - 14 -
      Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 15 of 22



Mach ., LLC,   986 F . Supp . 2d 420 , 427      (S . D. N. Y. 2013) .

"Limitations-based arguments in RMBS fraud actions have not

generally been accepted at the motion to dismiss phase " because

"Prospective plaintiffs in such actions often have a difficult

task in obtaining sufficient notice of the facts underlying

their claims. "      Commerzbank AG v. Deutsche Bank Nat ' l Tr. Co. ,

234 F . Supp . 3d 462 , 473    (S . D. N. Y. 2017)    (citation and internal

quotation marks omitted) .

     U. S . Bank argues that plaintiffs ' pre-EOD claims are time -

barred by the six - year statute of limitations . 6            The "date on

which the statute of limitations begins to run .                        shall be

the later of " "the date of the appointment of the Board as

conservator or liquidating agent" or "the date on which the

cause of action accrues."        12 U.S . C .   §   1787(b)(14)(B) .

      Plaintiffs '    contract claim for breach of pre - EOD duties

accrued on the dates U. S . Bank discovered or received notice of

loan issues but failed to take required action .                U. S . Bank

argues that the dates of NCUA Board ' s appointment as conservator

on March 20 , 2009 and September 24 , 2010 is the later date

because U.S. Bank discovered any file defects by June of 2008



6 Under the NCUA "extender statute , " the statute of limitations for contract
claims brought by NCUA Board in its capacity as a conservator or liquidating
agent is "the longer of- (I) the 6- year period beginning on the date the
claim accrues; or (II) the period applicable under State law." 12 U. S.C.
§ 1787 (b) (14) (A). Because the New York statute of limitations for contract
claims is also six years , CPLR § 213(2) , that is the applicable limitations
period here.


                                      - 15 -
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 16 of 22



and any warranty breaches by January of 2009 .         Because

plaintiffs brought this action in 2018 , more than six years

after NCUA Board ' s appointment , U.S. Bank argues that the claim

is time - barred .

      It is unknown at this time exactly when U. S . Bank

discovered or received notice of each file defect and warranty

breach .   Although U. S . Bank was required to deliver exception

reports by June of 2008 , it might have discovered file defects

after that time .       Although information about widespread ,

systemic issues with RMBS trusts became available in January of

2009 , U. S . Bank might have discovered specific warranty breaches

after that time .       Plaintiffs do not allege when U. S . Bank

discovered or received notice of the specific loan file defects

or warranty breaches in the trusts , and they are not required to

at this time .       See BlackRock Allocation Target Shares : Series S .

Portfolio v . Wells Fargo Bank , Nat ' l Ass ' n , 247 F . Supp . 3d 377 ,

394   (S . D.N . Y. 2017)   (denying motion to dismiss claims that

defendant violated its duty to enforce repurchase obligations

for untimeliness and stating "At this stage ,        Plaintiffs are not

required to specify precisely when , and precisely on what basis ,

Defendant breached each of its contractual obligations " ) .

      Given the factual questions concerning when U. S . Bank

discovered loan issues and when its duties arose , it is unclear

from the face of the FAC when each claim accrued and whether the


                                      - 16 -
     Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 17 of 22



statute of limitations has expired ; the parties '      arguments

regarding their tolling agreement and class - action tolling need

not be addressed now .

     Accordingly , the motion to dismiss the pre - EOD claims as

untimely is denied , but without prejudice to U.S . Bank renewing

its statute of limitations arguments at a later time .         See id.

("Because , as the Court found above , Plaintiffs need not allege

loan - specific breaches at this stage , and because Plaintiffs

have raised the specter of tolling agreements and ongoing

breaches , the Court is also unable to determine as a matter of

law that Plaintiffs have insufficiently alleged discovery of R&W

breaches before expiration of applicable statutes of

limitations.") ; Pac . Life v. Bank of New York Mellon , 2018 WL

1382105 , at *7   ("Because Plaintiffs have raised the specter of

ongoing breaches , the Court is unable to determine as a matter

of law that Plaintiffs have failed to allege discovery of

breaches that occurred during the limitations period. " ) .

                            Indemnification

     Plaintiffs claim that U. S . Bank is not entitled to

indemnification from the trusts '    funds for its expenses

associated with this action.

     Under the PSAs , U. S . Bank " shall be indemnified by the

Trust Fund and held harmless against any loss , liability or

expense .    . incurred by the Trustee or by the Trust



                                  - 17-
        Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 18 of 22



Administrator arising out of or in connection with the

acceptance or administration of the obligations and duties of

the Trustee or the Trust Administrator under this Agreement ,"

but shall not be indemnified for " any loss , liability or expense

incurred by reason of willful misfeasance , bad faith or

negligence of the Trustee or of the Trust Administrator " in the

performance of its duties .            FAC   <JI   331 .

       Because plaintiffs allege that U. S . Bank willfully breached

its duties , the outcome of the breach of contract claim will

resolve whether U. S Bank can be indemnified .             Therefore , U. S.

Bank argues , plaintiffs '          indemnification claims should be stayed

pending resolution of the underlying contract claim .

       When deciding whether to grant a stay , courts consider five
       factors :  (1)  the private interests of the plaintiffs in
       proceeding expeditiously with the civi l litigation as balanced
       against the prejudice to the plaintiffs if delayed ; (2) the
       private interests of and burden on the defendants; ( 3 ) the
       interests of the courts ; (4 ) the interests of persons not parties
       to  the   civil   litigation ;   and   (5)  the  public   interest.

Volmar Distributors , Inc . v . New York Post Co ., 152 F . R . D. 36 ,

39   (S . D. N . Y.   1993) .   Those factors weigh in fa v or of a stay , as

there is little prejudice to plaintiffs , and the court , parties ,

and public have an interest in conserving resources and

efficient litigation .

        Plaintiffs argue that if the claims are stayed , U.S . Bank ' s

continued withdrawals will deplete the trusts '             funds , and U. S.

Bank will have an incentive to make litigation inefficient and



                                          - 18-
       Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 19 of 22



impede settlement efforts .      That is not prejudicial to

plaintiffs because if it is l ater found that U. S . Bank is not

entitled to indemnification , U. S . Bank must return all withdrawn

indemnity , so it has no incentive to increase its potential

expenses .   There is also no indication that U. S. Bank will not

be able to later reimburse withdrawn funds.              See Royal Park

Investments SA/NV v . Deutsche Bank Nat ' l Tr . Co ., No . 17 Civ .

5916   (AJN) , 2018 WL 3849840 , at *2       (S . D.N . Y. Aug . 10 , 2018)

("Deutsche Bank ' s continued billing of the trusts for its legal

fees and expenses" is not prejudicial to plaintiff because "even

assuming arguendo that the Court were to conclude that this

billing were impermissible- that is , even if the Court were to

ultimately decide in Royal Park ' s favor-Royal Park does not

allege that Deutsche Bank would be unable to repay the Covered

Trusts if the Court ordered such repayment ." ) .

       If U. S . Bank is ultimately found to have breached its

duties with "willful misfeasance , bad faith or negligence ," U. S .

Bank cannot be indemnified .      Staying the indemnification claims

pending resolution of the underlying contract claim will avoid

the possible waste and inefficiency from unnecessary court

determinations on the indemnification claims and discovery

disputes concerning U. S . Bank ' s withdrawals and attorneys '               fees .

See id . at *3   ( " a stay of proceedings pending resolution of the

underlying litigation is the more efficient way to sequence


                                    - 19 -
      Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 20 of 22



resolution of these two related actions , and may be necessary to

avoid unnecessary determinations                  11
                                                        because "Issues of Deutsche

Bank ' s misconduct and/or negligence in the performance of its

duties are at the very heart of the underlying litigation                          11
                                                                                        and

" almost certain to be the subject of further discovery pending

in the underlying litigation       11
                                        )   ;    Royal Park Investments SA/NV v .

U. S . Bank Nat ' l Ass ' n , 356 F . Supp . 3d 287 , 299 (S . D. N. Y. 2018)

      Of course , whether U. s . Bank acted grossly negligently is a
      central factual question in the Underlying Suit . A finding in
      the Underlying Suit that U.S. Bank acted grossly negligently may
      fatally undermine its defenses to the Fees Complaint . If so ,
      U.S . Bank would be forced to reimburse the trusts for the legal
      expenses it charged them . Thus , staying these proceedings could
      avoid a possible waste of both the parties ' and the Court ' s
      resources. A stay also avoids the risks and inefficiencies
      associated with determining indemnification issues during
      ongoing litigation as opposed to at its conclusion.

      Plaintiffs further argue that the court should determine as

a matter of law that U. S . Bank is not entitled to

indemnification under Hooper Assocs ., Ltd . v . AGS Computers ,

Inc ., 74 N. Y. 2d 487 , 492     (1989) , which requires that "a promise

by one party to a contract to indemnify the other for attorney ' s

fees incurred in litigation between them                       11
                                                                    be " unmistakably clear

from the language of the promise .                     11




      Plaintiffs argue that the PSAs '                      indemnification clause is

not " unmistakably clear    11
                                 that it also allows indemnification for

actions between parties to the PSAs .                       However , this is a third-

party action brought by third - party beneficiaries of the PSAs ,

and Hooper is therefore inapplicable .                        Plaintiffs are neither


                                                - 20 -
      Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 21 of 22



the indemnitor (the Trust Fund) nor the indemnitee (the Trustee

or Trust Administrator) of the clause , nor are they parties to

the PSAs.    See Nat ' l Cr edit Union Admin . Bd . v . Deutsche Bank

Nat ' l Tr. Co ., 410 F . Supp . 3d 662 , 691 (S . D. N. Y. 2019)   (finding

that Hooper does not apply becau s e plaintiffs are not

contracting parties but rather third parties to the PSAs) ; MBIA

Ins . Corp . v . Nationstar Mortg . LLC, No . 18 Civ . 938     (VB) , 2019

WL 357932 , at *5 (S . D. N. Y. Jan . 29 , 2019)   (" Because the

Certificateholders are not parties to the PSAs at issue in the

instant lawsuit , BNYM ' s litigation expenses in the underlying

lawsuits are not ' legal expenses for a suit between the

contracting parties ,'" and such " third - party actions " " do not

trigger Hooper Associates ' s     ' unmistakably clear '   standard")

      Plaintiffs contend that they are parties to the

certificates , which incorporate the PSAs , and that the

certificates and PSAs should be construed together .           They also

argue that they are essentially the indemnitors because as

investors that receive distributions from the trusts '          funds ,

they bear the financial burden of any indemnification .             However ,

construing the contracts together does not transform plaintiffs

into parties to the PSAs , and the fact that they are entitled to

receive periodic payments from the funds does not make them the

indemnitors .

      Accordingly , plaintiffs '    indemnification claims are s tayed


                                    - 21 -
      Case 1:18-cv-11366-LLS Document 98 Filed 07/23/20 Page 22 of 22



pending resolution of the breach of contract claim .

                                  CONCLUSION

     Defendant ' s motion to dismiss the Fourth Amended Complaint

(Dkt. No . 87)   is granted in part and denied in part .

     The motion to dismiss the contract claim for breach of pre -

EOD duties is granted with respect t o the WMALT 2006 - AR2 trust ,

and denied in all other respects .           The motion to dismiss the

contract claim for breach of post - EOD duties is denied with

respect to the BAFC 2005 - F, BAFC 2005 - H, BAFC 2007 - B, BAFC 2007-

D, GPMF 2007-ARl , and SASC 2006 - BC3 trusts , and granted in all

other respects .

      Defendant ' s request to stay the indemnification claims

(Counts II and III) pending resolution of the breach of contract

claim (Count I)     is granted.

      So ordered.

Dated :    New York , New York
           July 22.-, 2020


                                               LOUIS L . STANTON
                                                   U. S . D. J .




                                     -22 -
